DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-9, 12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brister et al. (US 7,841,315 B1).
Regarding claim 1, Brister discloses a motor vehicle, comprising:
an engine (11): a fuel tank (12) including a cap (25) having a first position in which the cap seals the fuel tank and a second position in which the cap does not seal the fuel tank; a sensor (plunger 37) configured to detect whether the cap (25) is in the first position or the second position; and an electronic processor (29) communicatively coupled to the engine (11) and to the sensor (37), the electronic processor being 
Regarding claim 2, wherein the cap (25) is screwed onto the fuel tank (12) in the first position and is unscrewed from the tank in the second position; see figures 5 and 6.
Regarding claim 5, wherein the fuel tank (12) comprises a gasoline tank.
Regarding claim 8, Brister discloses a method of operating an engine (11) of a motor vehicle, the method comprising:
providing a fuel tank (12) including a cap (25) having a first position in which the cap seals the fuel tank (figure 2) and a second position in which the cap does not seal the fuel tank (figure 1);
detecting (plunger 37) whether the cap is in the first position or the second position; and
turning off the engine (11) in response to the detecting that the cap is in the second position (cap separated); see abstract.
Regarding claim 9, wherein the cap (25) is screwed onto the fuel tank in the first position (figure 2) and is unscrewed from the fuel tank in the second position (figure 1). 
Regarding claim 12, wherein the fuel tank comprises a gasoline tank (abstract).
Regarding claim 15, Brister discloses an engine ignition control system for a motor vehicle, the system comprising:
an engine ignition (29);
an engine ignition sensor (not illustrated) configured to detect whether the engine ignition is ON or OFF:
a gas tank cap sensor (37) configured to detect whether a gas tank cap (25) is open or closed: and an electronic processor  (29) communicatively coupled to the engine 
Regarding claim 16, wherein the cap is screwed onto a fuel tank (12) when closed and is unscrewed from the fuel tank when open; see figures 1 and 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. (US 7,841,315 B1) in view of Nagtsuka et al. (JP2006188993 A).
Brister discloses all the limitations as applied to claims 1-2, 5, 8-9, 12 and 15-16 above, but is silent as to a pressure sensor configured to detect a pressure level within the fuel tank.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brister by using a pressure sensor to detect the internal pressure of the fuel tank to determine whether the gas cap is open or closed.
Allowable Subject Matter
Claims 3-4, 6, 10-11, 13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose ignition control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747